Opinion by
Beaver, J.,
By the terms of the Act of July 11,1901, P. L. 663, which is entitled “ An act to regulate and establish the fees to be charged by sheriffs in this commonwealth and to provide for the taxation and collection of the same,” it is provided “ that the fees to be received by sheriffs in this commonwealth shall be as follows ” (paragraph 2 of section 1) : “ For serving personally or by copy each .... subpoena .... one dollar for the first service and fifty cents for every other defendant or other party served, and forty cents for each copy served or posted, in addition to mileage.”
It clearly appears from the case stated that the sheriff served none of the subpoenas for which he claims fees. He merely offered to serve them. The case, therefore, presents this bald proposition: the law provides certain fees to the sheriff for serving subpoenas; he did not serve them; therefore he is entitled to the fees. This sounds rather illogical but the appellant replies, true, but he offered to serve them. In the absence of any statute which requires the sheriff to make such service or which gives him the exclusive right to serve subpoenas, how does his offer to serve make his case any stronger ? He rendered no service. It is not claimed that he has the exclusive right to serve subpoenas and is, therefore, in the absence of service, entitled to nothing, This seems to us to be such a self-evident proposition that discussion is-superfluous. Judgment affirmed.